                                          Case 4:20-cv-02524-YGR Document 19 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHELLE BRYANT,
                                   7                                                      Case No. 20-cv-02524-YGR (PR)
                                                        Petitioner,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         W. Z. JENKINS, Warden,
                                  10
                                                        Respondent.
                                  11

                                  12          For the reasons set forth in this Court’s Order Denying Petition for Writ of Habeas Corpus;
Northern District of California
 United States District Court




                                  13   and Denying Certificate of Appealability, judgment is hereby entered in favor of Respondent.

                                  14   Each party shall bear his own costs.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 11/16/2020

                                  17                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
